Citation Nr: 0310115
Decision Date: 05/27/03	Archive Date: 07/22/03

DOCKET NO. 96-04 279               DATE MAY 27, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUE

Entitlement to service connection for a back disability.

REPRESENTATION

Appellant represented by: Kathy A. Lieberman, Attorney at Law

WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD 

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from January 16, 1970 to May 15,
1970.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a February 1995 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston,
Massachusetts, which denied the benefits sought on appeal. The
Board reviewed this issue and denied the claim as not well-
grounded in January 2000. The veteran appealed that decision to the
United States Court of Appeals for Veterans Claims (Court). In May
2002, the Court remanded the issue here on appeal for VA compliance
with the Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No.
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A.
5100 to 5107 (West 2002)]. As such, this matter is properly before
the Board for appellate consideration.

REMAND

The evidence of record shows that the veteran filed an application
for VA compensation benefits in July 1994. That claim was denied by
the RO in a February 1995 rating decision. The case was certified
to the Board and decided by the Board prior to the enactment of the
VCAA. Following remand by the Court, however, the veteran was
advised of the change in the law.

In March 2003, the Board sent the veteran a letter advising him of
his rights and responsibilities under the VCAA, including notice of
his need to respond within thirty days of the date of the letter as
provided in 38 C.F.R. Section 19.9(a)(2)(ii). The VCAA includes an
enhanced duty on the part of VA to notify a claimant of the
information and evidence necessary to substantiate a claim for VA
benefits. It also redefines the obligations of VA with respect to
its duty to assist a claimant in the development of a claim. A
portion of the regulations implementing the VCAA, however, were
recently invalidated by the United States Court of Appeals for the

- 2 -

Federal Circuit (Federal Court). The Federal Court specifically
found that, under the statute, a veteran has one year in which to
submit additional evidence and argument in support of his claim
following notice of the VCAA as opposed to only thirty days as set
forth in the regulations at 38 C.F.R. Section 19.9(a)(2)(ii).
Accordingly, that portion of the regulations limiting a veteran's
response time to thirty days, 38 C.F.R. Section 19.9(a)(2)(ii), was
invalidated. See Disabled American Veterans v. Secretary of
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1,
2003). Consequently, this matter must be remanded to the RO to
ensure that the veteran is given proper notice of his rights and
responsibilities under the VCAA allowed the appropriate time in
which to respond to the notice of the VCAA and/or waive that
response time, and to ensure that all duty to notify and duty to
assist obligations of VA are met.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his rights and responsibilities
under the VCAA and valid implementing regulations. He should be
given an opportunity to supply additional evidence and/or argument,
identify additional evidence for VA to obtain, or waive his right
to the one-year response time required under the VCAA. All new
evidence and/or arguments must be associated with the veteran's
claims folder.

When the development requested has been completed, the case should
again be reviewed by the RO on the basis of the additional
evidence. If the benefits sought are not granted, the veteran and
his representative should be furnished a Supplemental Statement of
the Case, and afforded a reasonable opportunity to respond before
the record is returned to the Board for further review.

The purpose of this REMAND is to cure a procedural defect and the
Board does not intimate any opinion as to the merits of the case,
either favorable or unfavorable, at

3 -

this time. The veteran is free to submit any additional evidence
and/or argument he desires to have considered in connection with
his current appeal. No action is required of the veteran until he
is notified.

Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

4 - 



